Electronically Filed
                                                     Supreme Court
                                                     SCWC-13-0000182
                                                     27-OCT-2016
                                                     10:02 AM



                         SCWC-13-0000182

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                      KILAKILA ʻO HALEAKALᾹ,
            Petitioner/Plaintiff/Appellant-Appellant,

                               vs.

UNIVERSITY OF HAWAIʻI and DAVID LASSNER, in his official capacity
  as Chancellor of the University of Hawaiʻi at Manoa; BOARD OF
LAND AND NATURAL RESOURCES, SUZANNE CASE, in her capacity as the
   Chairperson of the Board of Land and Natural Resources; and
            DEPARTMENT OF LAND AND NATURAL RESOURCES,
           Respondents/Defendants/Appellees-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0000182; CIVIL NO. 10-1-2510)

                       ORDER OF CORRECTION
                        (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,

filed on October 6, 2016, is corrected as follows:

          On page 28, footnote 28, line 1, insert at the

beginning of the footnote, “Under HRS § 91-14(f),” and delete

“The.”

          On page 29, footnote 29, line 1, replace “The limited”

with “A statutory.”
          On page 29, footnote 29, line 2, replace “27” with

“28.”

          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

          DATED: Honolulu, Hawai#i, October 27, 2016.

                                    /s/ Richard W. Pollack
                                    Associate Justice




                                2